Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
 
DETAILED ACTION
Claims 1 – 4, 7 – 13, 20, 22, and 23 remain pending and have been examined

Response to Amendments
Drawing objection for drawing is withdrawn in view of Applicants’ amendments.

Response to Arguments
Applicants’ arguments with respect to claims 1, 9, and 20 have been considered but are not persuasive.
Regarding claim 1, Applicants argue that “First, Dash does not teach a terminable quiescence, but rather addresses I/O quiescence and a drain operation 
This argument is irrelevant since claim 1 does not claim terminable quiescence.
Next, Applicants argue that “Second, the entire purpose of Dash is to permit nodes marked for quiesce to receive shipped data even after quiescence. See, e.g., Dash column 2, line 19 - column 3, line 34…” (Remark; p. 7: first full paragraph.)
Examiner respectfully disagrees.  When mapping the claim, examiner used Fig. 2 and paragraphs in col. 5: 33 – col. 6: 29 to show that Dash allows a group of nodes, not a proxy node, to complete assigned task or processing while new requests are routed to other node (e.g. proxy node.)  
Furthermore, Applicants mischaracterize Dash invention.  Paragraphs quoted by Applicants indicate that the proxy node continues to receive and process I/O while the shipping nodes (group of nodes) are allowed to enter quiesce and drained states (Dash, col. 3: 30 – 27.)
Lastly, Applicants argue “…In short, Dash fails to teach quiescence or termination of a node (but teaches I/O quiescence, still allowing for shipped data), and Alfonso fails to teach allowing a node to complete its tasks before termination (but teaches stripping a node of its tasks before any sort of de-allocation)” (Remark; second full paragraph.)
Examiner respectfully disagrees.  As discussed above, Dash discloses node enters quiesce and drain state upon completing tasks.  And, Khanna terminates a node after the node completes its tasks (Khanna, Fig. 6, col. 34: 3 – 53, …otherwise continues to block 635 to wait for execution jobs to complete…In the illustrated example (node completes job)…If so, the routine continues to block 650 to determine whether to continue using the current computing nodes of the cluster, or to instead modify the cluster computing nodes (e.g., to add or reduce the number of computing nodes in the cluster, to modify the particular computing nodes in the cluster, etc.). If it is determined in block 655 to modify the cluster computing nodes, the routine continues to block 655 to alter the cluster computing nodes, such as by adding one or more additional computing nodes and/or by removing (terminate) one or more of the existing computing nodes…; col. 4: 23 – 35, …Cluster shrinking may be performed, for example, to more efficiently use resources…if one or more cluster computing nodes are not currently being used (e.g., have completed their portion of the distributed program execution and are removed from the cluster so as to be available for other uses and/or to prevent the ongoing distributed program execution from being responsible for ongoing fees for the computing node if it was part of the cluster)…)
Khanna, Dash, and Alfonso read onto limitations of claim 1; therefore, claim 1 and its dependent claims remain rejected.

Regarding claim 9, Applicants argue that “In contrast, the present invention explicitly requires that ‘determining if nodes requested for quiesce have completed any assigned processing or tasks,’ and ‘terminating from the cluster any nodes in a quiesced state while nodes in the cluster that are still processing continue to process.’ This element is not present in Dash - nor in Khanna, Koning or Alfonso.” (Remark, p. 8, first and second full paragraphs.)


Regarding claim 20, Applicants argue that “In contrast, the present invention explicitly requires that ‘upon a determination that the node requested to be quiesced has not completed any assigned processing or task, allowing the node requested to be quiesced to complete any assigned processing or task and then terminating the node from the cluster’‘ (Emphasis added). This element is not present in Dash - nor in Khanna or Alfonso.” (Emphasis original.  Remark, p. 9, third full paragraph.)
As discussed in claim 1 above, Khanna, Dash, and Alfonso disclose these features. Therefore, Khanna, Dash, Koning, and Alfonso read onto limitations of claim 20; therefore, claim 20 and its dependent claims remain rejected.

Claim Objections
Claims 1 – 4, 7 – 13, 20, 22, and 23 are objected to because of the following informalities:  
Claim 1
Line 10; change “the number of nodes” to --the amount of nodes--. 
Line 14, change “the difference to --a difference--. 
Line 18; change “a node” to --the node requested to be quiesced--.
Line 19; change “the node” to --the node requested to be quiesced--
	  change “nodes in the cluster” to --other nodes in the cluster--.

Claims 2 -4 
These claims are dependent claims of the objected claim 1; therefore, they inherit the same issue.
Claim 7
Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 8
Line 2; change “a node” to --the node requested to be quiesced--.
Line 3; change “any assigned processing or task” to --its assigned processing or task-- and delete “the” before “big”.

Claim 9
Line 6; change “such node” to --the node--.
Line 8; change “such completion” to --completion of assigned processing or tasks--.
	 Change “such nodes” to --the nodes requested for quiesce--.
Line 9; change “nodes in the cluster” to --other nodes in the cluster--.
Claim 10

Claim 11
Lines 2 – 3; change “the node” to --the unknown node--.
Claim 12
Last two lines; change “a current node” to --the node--.
Claim 13
Line 1; insert --in the quiesced state-- after “the nodes”.
Last line; insert --in the quiesced state-- after “the nodes”.
Claim 20
Line 7; remove “,” after “determining”.
Line 11; change “the number of nodes” to --the amount of nodes--.
Line 18; insert --requested-- after “node”.
Lines 23 – 26; amend these lines as follow:
-- if the node requested to be quiesced has completed any assigned processing or task for any of the big data systems operating on the hardware, terminating the node requested to be quiesced from the cluster while other nodes in the cluster that are still processing continue to process.--.
Claim 22
Last line; insert --the-- before “each”.
Claim 23
Line 1; change “nodes” to --node--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “may be” in line 1.  “may be” means possible or uncertainty.  “may be” causes the uncertainty to claim 3.  Therefore, “may be” renders claim 3 indefinite.
Claim 3 is considered to read as:
--The method of claim 2, wherein types of big data system is selected from the group consisting of Hadoop, Presto, and Spark.--.
 
Claims 9 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "acceptable" in line 6 of claim 9 is a relative term which renders the claim indefinite.  The term "acceptable" is not defined by the claim, the specification 
Lines 5 – 6 of claim 9 is considered to read as:
--reassigning the state of a node previously identified as unknown as requested for quiesce if such node remains in the unknown state for longer than a pre-defined amount of time;--.

Claim 10 recites “may be” in line 1.  “may be” means possible or uncertainty.  “may be” causes the uncertainty to claim 10.  Therefore, “may be” renders claim 10 indefinite.
Claim 10 is considered to read as:
-- The method of claim 9, wherein a specific node is identified as being in an unknown state if the big data system is not aware of the specific node.--.

The term "acceptable" in line 2 of claim 11 is a relative term which renders the claim indefinite.  The term "acceptable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 is considered to read as:
--The method of claim 9, wherein if an unknown node is reassigned as requested for quiesce due to being in an unknown state for longer than the pre-defined 
Claim 12 recites “may be” in line 1.  “may be” means possible or uncertainty.  “may be” causes the uncertainty to claim 10.  Therefore, “may be” renders claim 12 indefinite.
Claim 12 is considered to read as:
--The method of claim 9, wherein a node is considered to be requested for quiesce if the node is idle, approaching a lease boundary, or if an alternative node is less expensive than a current node.--.

Claim 13 is dependent claim of claim 9; therefore, it is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
  	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 – 4, 7, 8, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna et al.  (Patent No. US 8,296,419 B1; hereinafter Khanna; art of the record) in view of Dash et al. (Patent US 9,645,859 B1; hereinafter Dash; art of the record), and Alfonso et al. (Pub. No. US 2015/0242197 A1; hereinafter Alfonso; art of the record.)

Claim 1
	Khanna teaches a method for automatically scaling a big data system (Khanna, col. 2: 15-41; Techniques are described for managing distributed execution of programs…-…The dynamic modifying of the distributed program execution may include, for example, adding and/or removing computing nodes from the cluster that is executing the program…), comprising:
	determining, at a first point in time, a first number of nodes for a cluster to process a request (Khanna, Fig. 6, col. 33: 11-21; …the routine continues to block 615 to determine a quantity of computing nodes (first number) to be used in a cluster for the program execution, such as is specified in the received execution configuration information, or otherwise automatically determined…  And, col. 3: 1 – 39; DPE determines preferred number of nodes for program);
	assigning an amount of nodes equal to the first number of nodes to the cluster to process the request (Khanna, Fig. 6; col. 33: 30-32; …the routine continues to block 625 to select the determined quantity (first number) of computing nodes for use in distributed execution of the program…);
	determining, at a second point in time, [progress of the request (Khanna, Fig. 6, col. 34: 5 – 39; …otherwise continues to block 635 to wait for execution jobs to complete and to optionally provide corresponding output data, such as may be used as input data to other execution jobs and/or may be used as part or all of the final results (progress) for the execution of the program…; col. 9: 52 – col. 10: 21, …In addition, if the DPESSM module 110 automatically determines to make other types of changes to the ongoing distributed program execution (progress), the DPESSM module 110 may similarly determine which types of changes to make (e.g., how to reduce bottlenecks corresponding to resource usage of the distributed program execution by altering the distributed program execution in one or more ways, such as by altering which execution jobs and/or input data are used by particular computing nodes, throttling resource usage on some or all computing nodes of the cluster, stopping the distributed program execution if sufficient cluster computing nodes are not available, etc.)…), and determining if the [progress is sufficient to meet an applicable service level agreement (Khanna, col. 25: 18 – 27, Furthermore, in some embodiments a user may specify one or more types off limits regarding the distributed execution of a program (e.g., an amount of execution time; a cost of execution; an amount of usage of one or more types of computing resources, such as memory, storage, disk I/O, network I/O; etc.), with various specified types of actions that the DPE service is to take if a specified limit is reached (e.g., to notify the user, to suspend or terminate execution of the program, to reduce usage of a type of resource corresponding to the limit, etc.). And, col. 6: 24 – 41 & col. 9: 60 – col. 10: 21);
determining [ a second number of nodes for the cluster to process the request to meet the service level agreement (Khanna,; Fig. 6; col. 34: 40 – 53; …If it is determined in block 650 to modify the cluster computing nodes, the routine continues to block 655 to alter the cluster computing nodes, such as by adding one or more additional computing nodes and/or by removing one or more of the existing computing nodes… And, col. 9: 52 – col. 10: 21; DPE dynamically monitors program execution and adjusts number of nodes based on predefined criteria (service level agreement) and execution progress (e.g., bottlenecks, resource usage)); when additional node(s) is added or removed from existing nodes, a second number of nodes is determined as a result of adding or removing node(s) from existing nodes; and
	modifying the number of nodes assigned to the cluster to process the request to equal the second number of nodes (Khanna, Fig. 6; col. 34: 40 – 53; …after one or more execution jobs are determined in block 635 to be completed, the routine continues to block 640 to determine whether there are more execution jobs to be executed and/or to be completed…--…If it is determined in block 650 to modify the cluster computing nodes, the routine continues to block 655 to alter the cluster computing nodes, such as by adding one or more additional computing nodes and/or by removing one or more of the existing computing nodes… And, col. 9: 52 – col. 10: 21; DPE dynamically monitors program execution and adjusts number of nodes.)
	wherein if the second number of nodes is less than the first number of nodes (Khanna, Fig. 6; col. 34: 40 – 53; …after one or more execution jobs are determined in block 635 to be completed, the routine continues to block 640 to  650 to modify the cluster computing nodes, the routine continues to block 655 to alter the cluster computing nodes, such as by adding one or more additional computing nodes and/or by removing one or more of the existing computing nodes… And, col. 9: 52 – col. 10: 21; DPE dynamically monitors program execution and adjusts number of nodes.), further comprising: 
	requesting a number of nodes equal to the difference between the first number of nodes and the second number of nodes be quiesced (Khanna, Fig. 6; col. 34: 40 – 53 & col. 9: 52 – col. 10: 21; number of nodes is calculated and added/removed accordingly.  Nodes to be removed (inactive nodes) == nodes requested to be quiesced) (emphasis added); and
	determining [ has completed any assigned processing or task (Khanna, Fig. 6, col. 34: 3 – 53, …otherwise continues to block 635 to wait for execution jobs to complete…In the illustrated example routine 600, after one or more execution jobs are determined in block 635 to be completed…If so, the routine continues to block 650 to determine whether to continue using the current computing nodes of the cluster, or to instead modify the cluster computing nodes (e.g., to add or reduce the number of computing nodes in the cluster, to modify the particular computing nodes in the cluster, etc.). If it is determined in block 655 to modify the cluster computing nodes, the routine continues to block 655 to alter the cluster computing nodes, such as by adding one or more additional computing nodes and/or by removing one or more of the existing computing nodes…; col. 4: 23 – 35, …Cluster shrinking may be performed, for example, to more efficiently use resources…if one or more cluster ; and 
upon a determination that a node has completed its assigned processing or task, terminating the node while nodes in the cluster that are still processing continue to process (Khanna, Fig. 6, col. 34: 3 – 53, …otherwise continues to block 635 to wait for execution jobs to complete…In the illustrated example routine 600, after one or more execution jobs are determined in block 635 to be completed…If so, the routine continues to block 650 to determine whether to continue using the current computing nodes of the cluster, or to instead modify the cluster computing nodes (e.g., to add or reduce the number of computing nodes in the cluster, to modify the particular computing nodes in the cluster, etc.). If it is determined in block 655 to modify the cluster computing nodes, the routine continues to block 655 to alter the cluster computing nodes, such as by adding one or more additional computing nodes and/or by removing one or more of the existing computing nodes…; col. 4: 23 – 35, …Cluster shrinking may be performed, for example, to more efficiently use resources…if one or more cluster computing nodes are not currently being used (e.g., have completed their portion of the distributed program execution and are removed from the cluster so as to be available for other uses and/or to prevent the ongoing distributed program execution from being responsible for ongoing fees for the computing node if it was part of the cluster)…);
[terminating the quiesced nodes from the cluster (Khanna, Fig. 6; col. 34: 40 – 53 & col. 9: 52 – col. 10: 21; number of nodes is calculated and added/removed accordingly.)
	But, Khanna does not explicitly teach determining if a node requested to be quiesced has completed any assigned processing or task; upon determination that the node requested to be quiesced has not completed any assigned processing or task, allowing the node requested to be quiesced to complete any assigned processing or task [
	However, Dash teaches 
	determining if a node requested to be quiesced has completed any assigned processing or task (Dash, col. 2: 56 – 62, A drain operation directs the node to wait for completion of any I/O requests that are pending and/or being processed…; Fig. 2, col. 5: 33 – col. 6: 29, In element 202, I/O quiesce operation is started on a set of nodes, according to one embodiment…When only selected nodes of a cluster are used, the non-selected nodes do not perform the quiesce/drain operations (non-selected nodes continue processing I/O)…In element 210, I/O drain operation is started on a set of nodes, according to one embodiment. The drain operation can be started, for example, by the control node issuing drain message(s)/notifications to the selected nodes of a cluster…In element 212, the control module determines whether the drain operation is completed by the set of nodes, according to one or more embodiments…); 
	upon determination that the node requested to be quiesced has not completed any assigned processing or task, allowing the node requested to be quiesced to complete any assigned processing or task [(Dash, Fig. 2, col. 5: 33 – col. 6: 29, …In element 210, I/O drain operation is started on a set of nodes, according to one embodiment…In element 212, the control module determines whether the drain operation is completed by the set of nodes, according to one or more embodiments…In element 214, if the control module determines that drain is completed by the set of nodes, element 216 can be performed. Otherwise, element 212 is performed…);
	Khanna and Dash are in the same analogous art as they are in the same field of endeavor, managing cluster of nodes.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dash teachings into Khanna invention to quiesce a set of nodes of a cluster, as suggested by Dash (col. 5: 33 – 40,) to arrive at the claimed invention.
But, Khanna and Dash do not explicitly teach determining, based on the rate of progress of the request, a second number of nodes.
However, Alfonso teaches 
determining, based on the rate of progress of the request, a second number of nodes (Alfonso, Fig. 2; [0037- 0038] … The broker host 242 may utilize the monitored metrics service to gather information written into a software library of the broker host 242. The information includes capacity metrics (rate of progress) from all the node hosts 244 and describes the utilization statistics (rate of progress) of the service, which is interpreted to make a decision whether to increase the scale of the 
Khanna, Dash, and Alfonzo are in the same analogous art as they are in the same field of endeavor, managing/scaling nodes.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alfonzo teachings into Khanna/Dash invention to include capacity metrics and utilization statistics to automatically scale system resource as suggested by Alfonzo (0037 – 0038].) 

Claim 2
	Khanna also teaches the big data system automatically scaled is sharing hardware with a different type of big data system (Khanna, Figs. 1A & 1B, col. 7: 66 – col. 8: 5; …the illustrated computing nodes 120 are provided by the DPE service provider 105 for distributed execution of programs on behalf of the users, and may include multiple physical computing systems and/or multiple virtual machines that are hosted on one or more physical computing systems (plurality of big data system types) (e.g., as is described in more detail with respect to FIG. 1B for one example embodiment)…)

Claim 3
	Khanna also teaches types of big data system is selected from the group consisting of Hadoop, (Khanna, col. 18: 63 – col. 19: 7; 

Claim 4
	Khanna also teaches it is determined that the rate of progress is insufficient to meet any applicable deadline or service level agreement, and wherein the second number of nodes is greater than the first number of nodes (Khanna, Fig. 6; col. 34: 40 – 53; …after one or more execution jobs are determined in block 635 to be completed, the routine continues to block 640 to determine whether there are more execution jobs to be executed and/or to be completed…--…If it is determined in block 650 to modify the cluster computing nodes, the routine continues to block 655 to alter the cluster computing nodes, such as by adding one or more additional computing nodes and/or by removing one or more of the existing computing nodes… And, col. 9: 52 – col. 10: 21; DPE dynamically monitors program execution and adjusts number of nodes.), further comprising: 
	calculating how many additional nodes are needed (Khanna, Fig. 6; col. 34: 40 – 53 & col. 9: 52 – col. 10: 21; number of nodes is calculated and added/removed accordingly); and 
	assigning the additional nodes to the cluster to process the request (Khanna, Fig. 6; col. 34: 40 – 53 & col. 9: 52 – col. 10: 21; number of nodes is calculated and added/removed accordingly.)

	Claim 7
	Khanna also teaches the big data system automatically scaled is sharing hardware with a different type of big data system (Khanna, Figs. 1A & 1B, col. 7: 66 – col. 8: 5; …the illustrated computing nodes 120 are provided by the DPE service provider 105 for distributed execution of programs on behalf of the users, and may include multiple physical computing systems and/or multiple virtual machines that are hosted on one or more physical computing systems (plurality of big data system types) (e.g., as is described in more detail with respect to FIG. 1B for one example embodiment)…)

Claim 8
	Dash also teaches determining if a node has completed any assigned processing or task for any of the big data systems operating on the hardware (Dash, Fig. 2, col. 5: 33 – col. 6: 29, …In element 210, I/O drain operation is started on a set of nodes, according to one embodiment…--…In element 212, the control module determines whether the drain operation is completed by the set of nodes, according to one or more embodiments…--…In element 214, if the control module determines that drain is completed by the set of nodes, element 216 can be performed. Otherwise, element 212 is performed…) Motivation

Claim 20
	Khanna teaches a method for automatically scaling hardware used to process transactions for multiple big data systems running on the same hardware (Khanna, col. 2: 15-41; Techniques are described for managing distributed execution of programs…-…The dynamic modifying of the distributed program execution may include, for example, adding and/or removing computing nodes from the cluster that is executing the program…), comprising:
	determining, at a first point in time, a first number of nodes for a cluster to adequately process a request (Khanna, Fig. 6, col. 33: 11-21; …the routine continues to block 615 to determine a quantity of computing nodes to be used in a cluster for the program execution, such as is specified in the received execution configuration information, or otherwise automatically determined…  And, col. 3: 1 – 39; DPE determines preferred number of nodes for program);
	assigning an amount of nodes equal to the first number of nodes to the cluster to process the request (Khanna, Fig. 6; col. 33: 30-32; …the routine continues to block 625 to select the determined quantity of computing nodes for use in distributed execution of the program…);
	determining, [progress of the request (Khanna, Fig. 6, col. 34: 5 – 39; …otherwise continues to block 635 to wait for execution jobs to complete and to optionally provide corresponding output data, such as may be used as input data to other execution jobs and/or may be used as part or all of the final results for the execution of the program…);
	determining, at a second point in time and based on [progress of the request, a second number of nodes for the cluster to process the request to meet an applicable service level agreement (SLA) (Khanna, col. 25: 18 – 27, Furthermore, in some embodiments a user may specify one or more types off limits ; and
	modifying the number of nodes assigned to the cluster to process the request to equal the second number of nodes (Khanna, Fig. 6; col. 34: 40 – 53; …after one or more execution jobs are determined in block 635 to be completed, the routine continues to block 640 to determine whether there are more execution jobs to be executed and/or to be completed…--…If it is determined in block 650 to modify the cluster computing nodes, the routine continues to block 655 to alter the cluster computing nodes, such as by adding one or more additional computing nodes and/or by removing one or more of the existing computing nodes… And, col. 9: 52 – col. 10: 21; DPE dynamically monitors program execution and adjusts number of nodes), wherein:
if the second number of nodes is greater than the first  number of nodes, assigning addition nodes to the cluster to process the request (Khanna, Fig. 6; col. 34: 40 – 53; …after one or more execution jobs are determined in block 635 to be completed, the routine continues to block 640 to determine whether there are more execution jobs to be executed and/or to be completed…--…If it is determined in block 650 to modify the cluster computing nodes, the routine continues to block 655 to alter the cluster computing nodes, such as by adding one or more additional computing DPE dynamically monitors program execution and adjusts number of nodes.); or
	if the second number of nodes is less than the first  number of nodes, requesting a number of nodes equal to the difference between the first number of nodes and the second number of nodes be quiesced (Khanna, Fig. 6; col. 34: 40 – 53; …after one or more execution jobs are determined in block 635 to be completed, the routine continues to block 640 to determine whether there are more execution jobs to be executed and/or to be completed…--…If it is determined in block 650 to modify the cluster computing nodes, the routine continues to block 655 to alter the cluster computing nodes, such as by adding one or more additional computing nodes and/or by removing one or more of the existing computing nodes… And, col. 9: 52 – col. 10: 21; DPE dynamically monitors program execution and adjusts number of nodes);
 terminating the quiesced nodes from the cluster  (Khanna, Fig. 6; col. 34: 40 – 53 & col. 9: 52 – col. 10: 21; number of nodes is calculated and added/removed accordingly.)
	But, Khanna does not explicitly teach determining if a node to be quiesced has completed any assigned processing or task for any of the big data systems operating on the hardware; if the node requested to be quiesced has not completed any assigned processing or task, allowing the node requested to be quiesced to complete any assigned processing or task before terminating the node from the cluster.

	determining if a node to be quiesced has completed any assigned processing or task for any of the big data systems operating on the hardware (Dash, Fig. 2, col. 5: 33 – col. 6: 29, In element 202, I/O quiesce operation is started on a set of nodes, according to one embodiment. The I/O quiesce operation can be started, for example, by the control node issuing quiesce message(s)/notifications to select nodes of a cluster. The selected nodes can be a subset of a cluster, as determined by the control module…--…In element 210, I/O drain operation is started on a set of nodes, according to one embodiment. The drain operation can be started, for example, by the control node issuing drain message(s)/notifications to the selected nodes of a cluster…--…In element 212, the control module determines whether the drain operation is completed by the set of nodes, according to one or more embodiments…; col. 2: 56 – 62, A drain operation directs the node to wait for completion of any I/O requests that are pending and/or being processed…); 
	if the node requested to be quiesced has not completed any assigned processing or task, allowing the node requested to be quiesced to complete any assigned processing or task before terminating the node from the cluster (Dash, Fig. 2, col. 5: 33 – col. 6: 29, …In element 210, I/O drain operation is started on a set of nodes, according to one embodiment…--…In element 212, the control module determines whether the drain operation is completed by the set of nodes, according to one or more embodiments…--…In element 214, if the control module determines that drain is completed by the set of nodes, element 216 can be performed. Otherwise, element 212 is performed…)

But, Khanna and Dash do not explicitly teach if the node requested to be quiesced has completed any assigned processing or task for any of the big data systems operating on the hardware, terminating the quiesced nodes from the cluster while nodes in the cluster that are still processing continue to process.
But, Khanna and Dash do not explicitly teach determining, based on the rate of progress of the request, a second number of nodes; determining, based on the rate of progress of the request, a second number of nodes; upon a determination that a node has completed its assigned processing or task, terminating the node while nodes in the cluster that are still processing continue to process.
However, Alfonso teaches 
determining, based on the rate of progress of the request, a second number of nodes (Alfonso, Fig. 2; [0037- 0038] … The broker host 242 may utilize the monitored metrics service to gather information written into a software library of the broker host 242. The information includes capacity metrics (rate of progress) from all the node hosts 244 and describes the utilization statistics (rate of progress) of the service, which is interpreted to make a decision whether to increase the scale of the node hosts 244, decrease the scale of the node hosts 244 or not make any changes in 
upon a determination that a node has completed its assigned processing or task, terminating the node while nodes in the cluster that are still processing continue to process (Alfonzo, Fig. 2, [0037 – 0038] … In one embodiment, the broker host 242 may scale down the node host 244 by de-allocating an existing node…--… The broker host 242 may mark the existing node as inactive (quiesced) so no new applications are placed on the existing node. Once the node is no longer hosting (complete the task) any application, broker host 242 may then de-allocate the node from the PaaS system 240.)
Khanna, Dash, and Alfonzo are in the same analogous art as they are in the same field of endeavor, managing/scaling nodes.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alfonzo teachings into Khanna/Dash invention to include capacity metrics and utilization statistics to automatically scale system resource as suggested by Alfonzo (0037 – 0038].)

Claim 22
	Khanna also teaches each big data system determines whether it has enough nodes to meet the SLA relevant to each big data system (Khanna, col. 6: 24-41; …a user may be able to specify other more general high-level execution criteria (e.g., to complete execution as cheaply as possible within some indicated time period, to complete execution as quickly as possible with a specified maximum associated fee, criteria specified generally for the DPE service, or specified specifically for the program being executed or other user on whose behalf the program is being executed). For example, if the DPESSM module 110 automatically determines to dynamically add and/or remove computing nodes from the cluster, the DPESSM module 110 may further select which computing nodes to add or remove…) (Emphasis added.)

Claim 23
	Khanna also teaches 
	saving the state of nodes requested to be quiesced in an alternate location comprising other nodes or an external data store (Khanna, col. 10: 34 – 62, …In some embodiments, the module 110 coordinates the storage of the intermediate state information from the computing node to the remote persistent storage location…--…At the time of execution resumption, the stored intermediate state information may be retrieved from the persistent storage location, and locally stored on or otherwise made available to the computing node on which the execution job execution is to resume…); and 
	informing the other nodes of the alternate location (Khanna, col. 10: 34 – 62, …In some embodiments, the module 110 coordinates the storage of the intermediate state information from the computing node to the remote persistent storage location…--…At the time of execution resumption, the stored intermediate state information may be retrieved from the persistent storage location, and locally stored on or otherwise made available to the computing node on which the execution job execution is to resume…)

Claims 9 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna in view of Dash, Koning et al. (Pub. No. US 2003/0005350 A1; hereinafter Koning; art of the record), and Alfonzo. 

Claim 9
	Khanna teaches a method of automatically down-scaling nodes assigned to a cluster to process a request in a big data system (Khanna, col. 2: 15-41; Techniques are described for managing distributed execution of programs…-…The dynamic modifying of the distributed program execution may include, for example, adding and/or removing computing nodes from the cluster that is executing the program…), comprising:
	identifying each node in a cluster as being in a state of:  running,  (Khanna, Fig. 2A, performance status 210f: in progress, queued. Node is performing operations or waiting for data for operations.  Col. 14: 16-22; …each line or entry in the information 210 corresponds to the performance of a particular operation for a particular execution job on a particular computing node…--; and
	terminating from the cluster any nodes in a quiesced state [(Khanna, Fig. 6; col. 34: 40 – 53; …after one or more execution jobs are determined in block 635 to be completed, the routine continues to block 640 to determine whether there are more execution jobs to be executed and/or to be completed…--…If it is determined in block 650 to modify the cluster computing nodes, the routine continues to block 655 to alter the cluster computing nodes, such as by adding one or more additional computing nodes and/or by removing one or more of the existing computing nodes… And, col. 9: 52 – col. 10: 21; DPE dynamically monitors program execution and adjusts number of nodes by adding/removing nodes.  Removed nodes == inactive (quiesced state) nodes.)
	But, Khanna does not explicitly teach identifying each node in a cluster as being in a state of: requested for quiesce, .
	However, Dash teaches 
	identifying each node in a cluster as being in a state of requested for quiesce,  or quiesced (Dash, Fig. 2, col. 5: 33 – col. 6: 29, In element 202, I/O quiesce operation is started on a set of nodes, according to one embodiment…--…In element 210, I/O drain operation is started on a set of nodes, according to one embodiment…; col. 2: 44 – 62, …An I/O quiesce operation typically directs a node to stop processing of I/O requests, after which any I/O requests that are received by each  Each proxy node will continue to receive and process shipped I/O requests, even after that proxy node indicates local quiesce/drain state…), node is in state of requested for quiesce or quiesced after I/O quiesce and drain operations,
	determining if nodes requested for quiesce have completed any assigned processing or tasks (Dash, Fig. 2, col. 5: 33 – col. 6: 29, …In element 210, I/O drain operation is started on a set of nodes, according to one embodiment…--…In element 212, the control module determines whether the drain operation is completed by the set of nodes, according to one or more embodiments…In element 214, if the control module determines that drain is completed by the set of nodes, element 216 can be performed. Otherwise, element 212 is performed…), and upon such completion reassigning such nodes to a quiesced state (Dash, col. 3: 22 – 24, … Each proxy node will continue to receive and process shipped I/O requests, even after that proxy node indicates local quiesce/drain state…), node is assigned a state.
	Khanna and Dash are in the same analogous art as they are in the same field of endeavor, managing cluster of nodes.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dash teachings into Khanna invention to quiesce a set of nodes of a cluster, as suggested by Dash (col. 5: 33 – 40,) to arrive at the claimed invention.
	But, Khanna and Dash do not explicitly teach identifying each node in a cluster as being in a state of unknown; 
	However, Koning teaches
	identifying each node in a cluster as being in a state of unknown (Koning; [0026]… Most preferably, the inactive state can be one of a standby state, a failed state, an unknown state, an offline state, and an initialized state …; [0035]… The global failover controller 100 will then change the state of Node C and of servers sip, s2b and s4b to an inactive state (e.g., unknown), and transmit this state change information to the local failover controllers 110.1-110.3 …); 
	[such node remains in the unknown state for longer than a pre-defined amount of time  (Koning, [0101] If the remote state is unknown (i.e., the remote server has been unresponsive for a predetermined period of time), then the local server will consider the remote server failed and will generally transition to active if the local server is in the standby or init states, and remain in the active state if it is currently active…; [0035] As another example, let us assume that global failover controller 100 has not received any state change (unknown) communications from Node C for an unacceptable period of time. The global failover controller 100 will then change the state of Node C and of servers sip, s2b and s4b to an inactive state (quiesce)…)
	Khanna, Dash, and Koning are in the same analogous art as they are in the same field of endeavor, managing plurality of nodes.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention 
Khanna, Dash, and Koning do not teach terminating from the cluster any nodes in a quiesced state while nodes in the cluster that are still processing continue to process.
However, Alfonzo teaches terminating from the cluster any nodes in a quiesced state while nodes in the cluster that are still processing continue to process (Alfonzo, Fig. 2, [0037 – 0038] … In one embodiment, the broker host 242 may scale down the node host 244 by de-allocating an existing node…--… The broker host 242 may mark the existing node as inactive (quiesced) so no new applications are placed on the existing node. Once the node is no longer hosting (complete the task) any application, broker host 242 may then de-allocate the node from the PaaS system 240.)
Khanna, Dash, Koning, and Alfonzo are in the same analogous art as they are in the same field of endeavor, managing/scaling nodes.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alfonzo teachings into Khanna/Dash/Koning invention to include capacity metrics and utilization statistics to automatically scale system resource as suggested by Alfonzo (0037 – 0038].)

Claim 10
a specific node is identified as being in unknown state if the big data system is not aware of the specific node (Khanna, col. 4: 13-23; …Cluster expansion may be performed, for example, to enable program execution to complete sooner, such as if execution on one or more cluster computing nodes is taking longer than expected, if execution of the program is being hindered by lack of sufficient computing resources and the additional computing nodes will provide access to additional computing resources that were lacking, if a master node or other cluster computing node has failed or otherwise become unavailable (unknown, not aware) and the additional computing node(s) are configured to automatically take the place of the unavailable computing nodes, etc.…)

Claim 11
	Koning teaches if an unknown node is reassigned as requested for quiesce due to being in an unknown state for longer than the pre-defined amount of time (Koning, [0035] As another example, let us assume that global failover controller 100 has not received any state change communications from Node C for an unacceptable period of time. The global failover controller 100 will then change the state of Node C and of servers sip, s2b and s4b to an inactive state (quiesce)…), the node is considered bad, and will not be used by the cluster if the cluster needs to subsequently upscale (Koning, [0101] If the remote state is unknown (i.e., the remote server has been unresponsive for a predetermined period of time), then the local server will consider the remote server failed and will generally transition to active if the local 
	Khanna, Dash, and Koning are in the same analogous art as they are in the same field of endeavor, managing plurality of nodes.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to incorporate Koning teachings into Khanna/Dash invention to include failover management system to monitor and recognizes states of nodes (e.g. unknown, inactive) if they fail to communicate state change for a period of time, as suggested by Koning ([0005 & 0035].)

Claim 12
	Khanna also teaches a node is considered to be requested for quiesce if approaching a lease boundary, or if an alternative node is less expensive than a current node (Khanna, col. 25: 18 – 27, Furthermore, in some embodiments a user may specify one or more types off limits regarding the distributed execution of a program (e.g., an amount of execution time; a cost of execution; an amount of usage of one or more types of computing resources, such as memory, storage, disk I/O, network I/O; etc.), with various specified types of actions that the DPE service is to take if a specified limit is reached (e.g., to notify the user, to suspend or terminate execution of the program, to reduce usage of a type of resource corresponding to the limit, etc.). And, col. 6: 24 – 41 & col. 9: 60 – col. 10: 21.) 

Claim 13
the nodes are terminated from the cluster by a remover service that deletes the nodes from the cluster (Khanna, Col. 9: 60 – col. 10: 21; …the DPESSM module 110 may select which types of actions to pursue in which situations (e.g., based on predefined criteria specified generally for the DPE service, or specified specifically for the program being executed or other user on whose behalf the program is being executed). For example, if the DPESSM module 110 automatically determines to dynamically add and/or remove computing nodes from the cluster, the DPESSM module 110 may further select which computing nodes to add or remove…) 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571) 270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192